Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered January 31, 2008, convicting him of sexual abuse in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision to permit a defendant to withdraw a previously-entered plea of guilty rests within the sound discretion of the court (see People v Seeber, 4 NY3d 780 [2005]; People v Mann, 32 AD3d 865 [2006]; People v Kucharczyk, 15 AD3d 595 [2005]). That decision will not be disturbed absent an improvident exercise of discretion (see People v DeLeon, 40 AD3d 1008 [2007]). Contrary to the defendant’s contentions, there is nothing in the record which would warrant disturbing the County Court’s determination to deny his application to withdraw his plea of guilty. Rivera, J.P., Dillon, Covello, Eng and Hall, JJ., concur.